Exhibit 10.40

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

AMENDED AND RESTATED PRIME VENDOR AGREEMENT

FOR LONG-TERM CARE PHARMACIES

This Amended and Restated Prime Vendor Agreement for Long-Term Care Pharmacies
(“Agreement”) is made as of January 1, 2011 (“Effective Date”) by and between
AmerisourceBergen Drug Corporation, a Delaware corporation (“ABDC”), on the one
hand, and PharMerica Corporation (“PMC”), a Delaware corporation; Pharmacy
Corporation of America (“PCA”), a Delaware corporation; and Chem Rx Pharmacy
Services, LLC, a Delaware limited liability company (“Chem Rx”), on the other.
(Collectively, PMC, PCA and Chem Rx are sometimes referred to hereafter as
“Customer”.)

 

  A. ABDC is a national distributor of Products and Services.

 

  B. As of the Effective Date, Customer owns, operates and manages approximately
100 LTCPs.

 

  C. ABDC and PMC are parties to that certain Prime Vendor Agreement dated
August 1, 2007 (“Prior PVA”).

 

  D. ABDC and Chem Rx are parties to that certain Prime Vendor Agreement (“Chem
Rx PVA”) dated May 1, 2007, as assigned to and assumed by Chem Rx on or about
November 4, 2010 by Chem Rx Corporation et al, pursuant to approval by the
United States Bankruptcy Court for the District of Delaware (Case Number
10-11567).

 

  E. The parties intend by this Agreement to amend and restate the Prior PVA, to
terminate the Chem Rx PVA and to set forth their obligations to each other for
the Program.

NOW THEREFORE, the parties agree as follows:

 

1. RECITALS & DEFINITIONS; PRICING AND PAYMENT TERMS

A. The foregoing recitals are incorporated herein as an integral part of this
Agreement. Capitalized terms used herein that are not defined in the body of
this Agreement shall have the meaning ascribed to them on Exhibit “5”
(“Definitions”).

B. ABDC shall be the Primary Vendor of all requirements of Customer’s Facilities
for Products, including that Customer purchases no less than * of all Branded Rx
from ABDC. Customer will pay, within terms, Product costs and Program fees
pursuant to payment terms in Exhibit “1” (“Pricing/Payment Terms”). Customer’s
compliance with the Primary Vendor requirements encompassed by the definition of
that term in Exhibit 5 as incorporated herein will be verified * in
Section 10(A). Notwithstanding the Primary Vendor requirements, Customer may
purchase directly from a manufacturer if, due to a product shortage or
allocation, the manufacturer requires that Customer do so. ABDC agrees that, in
accordance with the definition of Facility in Exhibit 5, the Primary Vendor *
will not apply to * with existing agreements with other distributors until such
time as such newly acquired pharmacies become Facilities hereunder. *.

C. Orders for Products will be electronically transmitted (CSOS for Schedule II
controlled substances) and will describe Products that ABDC will provide to
Customer, the quantity and designated delivery location. Other than supplier
back-ordered Products, ABDC will * to deliver orders placed by ABDC’s normal
order cut-off time by the next delivery day. All payment plans must be by
electronic funds transfer (“EFT”). The * Pricing/Payment Terms, terms, and *
contracting with ABDC as of the date hereof. A * is a third-party * taking into
consideration *.

 

1



--------------------------------------------------------------------------------

2. PRxO GENERICS PURCHASE PROGRAM

A. Customer must participate in the PRxO Generics Purchase Program as provided
in this Agreement and pursuant to standard PRxO Generics Purchase Program
requirements as amended from time to time by ABDC. Customer acknowledges and
agrees that it will be able to benefit by having ABDC administer the PRxO
Generics Purchase Program for *.

B. By agreeing to participate in the PRxO Generics Purchase Program, Customer
must purchase from ABDC * as provided in Section 10(A). With respect to each
Generic Rx purchased by Customer under the PRxO Generics Purchase Program, ABDC
shall use its * to provide Customer * prior to changing suppliers of such
Products. Any changes by ABDC in its PRxO Generics Purchase Program will be
non-discriminatory, generally applicable to ABDC’s customers and consistent with
the terms of this Agreement. Table 1 of Exhibit 7 *.

 

3. SPECIALTY DISTRIBUTIONS AND *

ABDC will provide to Customer * that are in * due to, for example, manufacturer
shortages or unanticipated demand, including any specialty Products or other
Products with limited distribution or supply. ABDC makes *. Upon request, ABDC
will attempt to acquire short-supply Products and, upon their purchase by
Customer, such inventory would be * and would not *. Additionally, upon request,
ABDC can order short-supply Products, which Products can be “shipped upon
arrival” to Customer’s Facilities.

 

4. CUSTOMER LOCATIONS & DELIVERIES

ABDC will deliver Products to each Facility five days a week (Monday – Friday,
or as otherwise agreed to from time to time by Customer and ABDC), once a day
except holidays and warehouse physical inventory days. ABDC will provide * at
its distribution centers * a day, * a week, for which ABDC will provide Customer
with emergency contact information for after-hours access. Additionally,
Customer will be entitled to * to meet a requested delivery time for emergency
orders. If ABDC cannot do so, Customer may fill Emergency Orders outside the
Program on such occasions using another provider *. Service to Facilities in
Alaska, Hawaii and U.S. territories may be subject to a delivery surcharge.

 

5. RETURNED GOODS POLICY

Customer will only return Products to ABDC in accordance with ABDC’s * policy
for return Products, a copy of which is attached as Exhibit 4 (“Returns
Policy”). If Customer returns more than * of its OTC Net Purchases, or * of its
pharmaceutical Net Purchases in any month, Customer may be assessed an
additional restocking fee over any standard stocking fee in the Returns Policy.
Customer will return only Product purchased from ABDC for which Customer has
submitted the invoice number and date of purchase. ABDC may reject returns not
accompanied by the invoice number and date of purchase or that exceed in amount
either the * return limit or the amount on the referenced invoice number. ABDC
reserves the right to refuse all future returns from Customer in the event that
Customer submits any counterfeit Product for return. The calculation of Customer
returns, Customer OTC Net Purchases, and all other calculations under this
Agreement related to the volume of Customer’s purchases of Products will be
based *.

 

6. ADDITIONAL SERVICES & PROVISIONS

A. Services are listed in Exhibit “2”. Terms, conditions and other provisions
are set forth in Exhibit “3” (“Provisions”).

B. ABDC may, from time to time, develop policies and procedures relative to new
or existing Services offered to customers, on an interim or as-needed basis. If
ABDC develops such policies or procedures or changes current ones, ABDC will
notify Customer in writing at least thirty (30) days before such changes are
effective. Any changes by ABDC that apply to Customer from time to time under
this Agreement, including its exhibits, must be non-discriminatory, generally
applicable to ABDC’s customers, and consistent with the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

7. TERM OF AGREEMENT

A. The parties intend by this Agreement to (i) amend and restate the Prior PVA
and (ii) terminate the Chem Rx PVA, such that all obligations thereunder are and
will be governed by this Agreement as of the Effective Date, subject to the
following sentence. Except as otherwise agreed, rights and obligations of the
parties under the Prior PVA and Chem Rx PVA that accrued prior to the Effective
Date will survive and each party shall satisfy all such obligations imposed on
it thereunder according to the terms of each of the Prior PVA and Chem Rx PVA.

B. Subject to termination of this Agreement pursuant to Paragraph 5 of the
Provisions, the term will be from the Effective Date until September 30, 2013
(“Term”). Unless either party provides notice of termination at least 90 days
(but not more than 120 days) prior to the expiration of the Term, this Agreement
will automatically renew for additional *, subject to termination pursuant to
Paragraph 5 of Exhibit 3 (Provisions).

 

8. RECORDS

To the extent required by 42 U.S.C. §1395x(v)(1), until four (4) years after
termination of this Agreement, ABDC will make available upon written request to
the Secretary of the U.S. Department of Health & Human Services, the Comptroller
General, or their authorized representatives, a copy of this Agreement and all
records required to certify the nature and extent of costs of Products and
Services provided by ABDC under this Agreement. ABDC will ensure, to the extent
it carries out its duties through a subcontract with a value or cost of $10,000
or more in a twelve (12) month period with a related organization, such
subcontract will contain similar provisions. Notwithstanding the foregoing, ABDC
will have no obligation to make public documents subject to attorney-client
privilege.

 

9. NOTICES

Notices must be in writing and sent certified mail, prepaid, return receipt
requested, or sent by facsimile to the address or facsimile number below.
Parties may change this information by written notice to the other party.
Pursuant to the Telephone Consumer Protection Act of 1991, 47 U.S.C. §227,
Customer consents to receiving notices, including product updates, recalls, new
product launches and programs, advertisements and other marketing materials by
telephone facsimile (“fax”) machine from ABDC, its affiliates and their related
companies, to the fax number set forth below.

 

To Customer:   

PharMerica Corporation

1901 Campus Place

Louisville, KY 40299

Attn: Chief Financial Officer

CC: General Counsel

Fax: (502) 261-2375

with a copy to:   

Holland & Knight LLP

10 St. James Avenue, 11th Floor

Boston, MA 02116

Attn: Jeffrey W. Mittleman, Esq.

Fax: (617) 523-6850

To ABDC:   

AmerisourceBergen Drug Corporation

1300 Morris Drive

Chesterbrook, PA 19087-5594

Attn: Senior Vice President, Alternate Care

Fax: 610-727-3601

with a copy to:   

AmerisourceBergen Corporation

1300 Morris Drive

Chesterbrook, Pennsylvania 19087-5594

Attn: General Counsel

Fax: (610) 727-3612

 

3



--------------------------------------------------------------------------------

10. COMPLIANCE CERTIFICATION

A. No later than thirty (30) days after the end of each calendar year during the
Term, Customer shall provide ABDC with a written certification, executed by a
duly authorized officer of PMC, attesting to Customer’s compliance during the
preceding year or partial year *. A form of Customer’s compliance certificate is
attached as Exhibit 6.

B. No later than thirty (30) days after the end of each calendar year during the
Term, ABDC shall provide Customer with a written certification, executed by a
duly authorized officer, attesting to Customer’s receipt of *. A form of ABDC’s
compliance certificate is attached as Exhibit 6.

 

11. EXHIBITS

The following exhibits to this Agreement are incorporated by this reference.

 

  1 Pricing/Payment Terms

  2 * Services

  3 Provisions

  4 Returns Policy

  5 Definitions

  6 Forms of Compliance Certificates

  7 *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have had a duly authorized officer, partner or
principal execute this Amended and Restated Prime Vendor Agreement as of the
Effective Date.

 

CUSTOMER:        ABDC:   PharMerica Corporation      AmerisourceBergen Drug
Corporation  

By:  

/s/ Robert McKay

         By:  

/s/ Robert Mauch

Name: Robert McKay      Name: Robert Mauch Title: SVP      Title: Senior Vice
President, Alternate Care Chem Rx Pharmacy Services, LLC        By:  

/s/ Robert McKay

       Name: Robert McKay        Title: SVP        Pharmacy Corporation of
America        By:  

/s/ Robert McKay

       Name: Robert McKay        Title: SVP        Agreed and acknowledged with
respect to termination of the Chem Rx PVA:        Chem Rx Pharmacy Services,
LLC, as assignee of BJK, Inc.; ChemRx New Jersey, LLC; and ChemRx/Salerno’s, LLC
       By:  

/s/ Robert McKay

       Name: Robert McKay        Title: SVP       

 

5



--------------------------------------------------------------------------------

EXHIBIT 1 TO

PRIME VENDOR AGREEMENT

PRICING / PAYMENT TERMS

In addition to payment for Products, Customer will pay ABDC the following
Program and other fees for ABDC’s Product distribution and Services for Customer
and its Facilities. Pricing does not reflect any *. If Customer contracts with a
GPO, Customer will pay any such fees to the applicable GPO (or any increase in
such fees) during the Term. In any event, ABDC will not pay a GPO fee unless and
until a group designation form signed by Customer is filed with ABDC.

 

1. PROGRAM FEES

A. Price of Goods.

(i) Customer will pay the following Price of Goods, based upon the definition of
Cost in Exhibit 5, for Products other than (a) ABDC Special Price Products (as
provided in Paragraph 1(A)(ii) below), and (b) Generic Rx purchased under the
PRxO Generics Purchase Program (as provided in Paragraph 1(A)(iii) below). ABDC
will add to the billed amount any applicable sales, use, business and
occupation, gross receipts or other tax. Price of Goods may be adjusted * as
provided in Paragraph 2(D) below over *.

 

Purchases of Products     Requirement/Category   Price of Goods To receive this
pricing, Customer must purchase * of total Branded Rx purchases from ABDC and *
of Generic Rx purchases through the PRxO Generics Purchase Program   *    

DEA Class II Controlled Substances

Ordered via CSOS

  *    

DEA Class II Controlled Substances

Not Ordered via CSOS

  *

 

* For Branded Rx shipped to a Facility in Hawaii, *. For Brand Rx that is drop
shipped to Customer *.

 

  (ii) ABDC Special Price Products will not *.

 

  (iii) PRxO Generics purchased under the PRxO Generics Purchase Program will be
*.

B. Purchase Rebate. Within thirty days after the Effective Date, and thereafter
within thirty days after each annual anniversary of the Effective Date during
the Term, Customer will receive a rebate (“Purchase Rebate”) in the amount of *.
Customer must comply fully with all terms of this Agreement to be eligible for
the Purchase Rebate.

C. Additional * Services. The additional * Services in Exhibit “2” will be
provided to Customer’s Facilities, at the election of Customer’s Facilities, by
ABDC *.

D. Small Order Charge. If Customer purchases less than *, a delivery charge of
*per delivery will be assessed for each order that is less *. ABDC may adjust
the per-delivery charge from time to time to reflect ABDC’s actual shipping and
handling costs.

E. Contract Administration. In administering Customer’s supplier contracts,
including those established by Customer on its own or those established by a GPO
under which Customer participates, Customer must (i) provide a copy of new
contracts, (ii) comply with supplier’s terms, (iii) use all products for its
“own use” (as defined in judicial and legislative interpretations), (iv) notify
ABDC at least * days before it changes suppliers, and (v) upon changing
suppliers,

 

   6    CONFIDENTIAL                   Customer will delete this Exhibit “1” (or
request confidential treatment) if it discloses this Agreement for any reason,
including in any SEC filing.



--------------------------------------------------------------------------------

assist ABDC in disposing of any excess inventory acquired for Customer.
Additionally, Customer will notify ABDC before discontinuing purchases of any
special inventory that it has requested that ABDC stock (whether or not pursuant
to a contract) and assist ABDC in disposing of any excess of such inventory.
Promptly after receiving notice of the denial of, or failure to pay, GPO or
manufacturer/supplier chargebacks, ABDC shall provide Customer written notice of
any unpaid chargebacks, and when invoiced, Customer will promptly reimburse ABDC
for any unpaid chargebacks that are (x) denied by a GPO or manufacturer/supplier
or (y) not paid within * days and, in either case, Customer will look solely to
such GPO or manufacturer/supplier for redress; provided that the unpaid
chargeback is processed through ABDC’s standard credit and rebill procedures.

 

2. PRxO GENERICS PURCHASE PROGRAM

A. Administration Services. ABDC will have full responsibility for administering
the PRxO Generics Purchase Program, including supplier selection, Product
selection, Product price negotiation, contract administration, purchasing,
automated compliance assurance, contract management and reporting. Under the
PRxO Generics Purchase Program, ABDC will invoice Customer at *.

B. PRxO Rebates. ABDC will * ABDC’s compliance with its obligations under this
Paragraph 2(B) must be certified to by an officer of ABDC as provided in
Section 10(B).

C. Outsourcing Fee. ABDC will provide such PRxO Generics Purchase Program
services for *.

D. Price of Goods Adjustment.

(1) If Customer does not meet the * PRxO Generic Rx purchasing requirements
under the PRxO Generics Purchase Program set forth in Section 2B of this
Agreement for the immediately prior quarter, then ABDC may increase Customer’s
Price of Goods (Branded Rx and other Products) in the current quarter by * for
each * that Customer’s total * for the immediately prior quarter were below the
minimum * requirement of * for such quarter (calculated pursuant to the
foregoing formula). By way of example, if Customer’s * under the above formula
were * for a quarter, the effective Price of Goods for Branded Rx for the
following quarter would change * from *.

(2) If Customer does not meet the * CSOS requirement set forth in the Price of
Goods table, measured quarterly, then the Cost for Class II Controlled
Substances not ordered via CSOS * to *.

E. * Expectancy. ABDC acknowledges Customer’s expectancy as of the Effective
Date that Customer’s participation in the PRxO Generics Purchase Program
hereunder will result in * based on Customer’s aggregate Generic Rx purchases
under the PRxO Generics Purchase Program as provided herein during each Contract
Year *.

 

  i. The parties agree to track and measure the projected annual performance *,
review performance and discuss expected results for the next quarter.

 

  ii. Within * of the end of each Contract Year (or January of the subsequent
calendar year if the last Contract Year is not twelve months), ABDC will
calculate Customer’s actual performance *, or pro rata performance * if the
Contract Year is less than twelve months. If * (“Shortfall”) for any Contract
Year, ABDC agrees to *.

 

  iii. If the annual performance * (“Excess”) for any Contract Year, ABDC will
*, in addition to the Outsourcing Fee. ABDC will be permitted to *.

 

  iv. If the annual performance * either party may terminate the Agreement in
accordance with Section 5.1 (c) of Exhibit 3.

 

  v. The Shortfall will be determined by * The Excess will be determined by *.

 

   7    CONFIDENTIAL                   Customer will delete this Exhibit “1” (or
request confidential treatment) if it discloses this Agreement for any reason,
including in any SEC filing.



--------------------------------------------------------------------------------

The following chart establishes if and when Shortfall and Excess adjustments
apply:

 

Actual Annual Savings

Performance

 

Performance

Shortfall Applies

 

Performance Excess

*Applies

*

  No   Yes

*

  No   No

*

  Yes   No

*

  Termination right

The following chart establishes the formula to be used in calculating Excess and
Shortfall:

 

*

 

  

*

 

  

*

 

 

3. PAYMENT TERMS

A. Weekly Payment. Customer agrees to weekly payment terms pursuant to which
payment for invoices for purchases made Saturday through Friday must be received
on or before the following Friday.

B. Terms. All payments must be received for deposit to ABDC’s account by the due
date by EFT.

 

4. SERVICE LEVELS

For pharmaceutical Products, ABDC will meet an adjusted fill rate service level
of * each calendar month. The fill rate is the ratio between lines shipped and
lines ordered (total lines not filled (adjusted as follows), divided by total
lines ordered). The fill rate will be adjusted to reflect unavailable Product
(manufacturer’s backorders or other unavailability without fault by ABDC,
including common carrier delays), partial ships (*), repeat orders within *,
Products not ordered by Customer during the prior * or Customer’s per-week usage
exceeds its per-week estimates by more than *, and Force Majeure events (as
defined in Provisions Paragraph 9.1). ABDC’s computerized reports will be used
to determine the actual level achieved. Customer will provide its best usage
estimates on Products at least * prior to its first order of a Product (both new
Products and Products that have not been ordered during the *) so that ABDC can
maintain its service level commitment. Products must be purchased once per month
to remain on the list of Products for which the service level commitment
applies. Any Product not ordered in a given month can be reinstated on such list
when Customer notifies ABDC it is resuming the ordering of such Product on a
monthly basis. ABDC may offer a substitute for any Product that is not available
for delivery, and if the substitute Product is accepted by the Customer, in the
Customer’s reasonable discretion, the order will be deemed filled. If ABDC’s
adjusted service level for all Facilities does not meet such threshold, ABDC
will pay to each Facility for which the service level was not met a service
level penalty as follows, which amount will be paid as a credit by * and which
payment will be Customer’s sole remedy for any failure to meet the fill rate.

 

    *   

*

 

    *   

*

 

    *   

*

 

 

   8    CONFIDENTIAL                   Customer will delete this Exhibit “1” (or
request confidential treatment) if it discloses this Agreement for any reason,
including in any SEC filing.



--------------------------------------------------------------------------------

EXHIBIT 2 TO

AMENDED AND RESTATED PRIME VENDOR AGREEMENT

ADDITIONAL * SERVICES

 

1. Services. *.

 

2. Ordering & Reporting Software and Hardware

*.

 

3. Recalls

ABDC will notify Customer of all recalls as instructed in the supplier’s
notification.

 

4. Drop Ship Service

ABDC provides drop ship service when Customer’s needs dictate this approach and
the supplier meets ABDC’s liability insurance and other requirements. Drop
shipments may be subject to an additional charge.

 

9



--------------------------------------------------------------------------------

EXHIBIT 3 TO

AMENDED AND RESTATED PRIME VENDOR AGREEMENT

PROVISIONS

1. RECORDS, AUDITS.

ABDC will maintain records of transactions during the Term and for one year
after. Customer’s employees may audit such records only pursuant to ABDC’s audit
policies, as modified from time to time. Such audits may be conducted only
during ordinary business hours and upon reasonable notice and may only cover *
prior to the request or any shorter period set by the manufacturer for
chargeback audits. No audit may cover any period previously audited. All costs
of such audit will be borne by Customer, including costs to produce records. If
an audit shows net overcharges or undercharges and ABDC agrees with such
findings, (i) ABDC will credit or charge Customer within * of receipt of written
notice of the net overcharge (or, if later, within * of receiving an applicable
supplier’s credit) or undercharge and *. If there is a net overcharge, Customer
may expand the audit * prior to the request.

2. DUTIES OF CUSTOMER

2.1 Primary Vendor Orders. For Products required by Facilities, Customer will
submit an electronic order for all Products. If allowed, non-electronic orders
may be subject to additional charges.

2.2 Disclosure. Each party will comply with all laws, including reporting or
reflecting discounts, rebates and other price reductions pursuant to 42 U.S.C.
§1320a-7b(b)(3)(A) on cost reports or claims submitted to federal or state
healthcare programs, retaining invoices and related pricing documentation and
making them available on request to healthcare program representatives.

2.3 Notice of Changes. Customer and each Facility will promptly notify ABDC of
changes in ownership, Change-in-Control, name, business form (e.g., sole
proprietorship, partnership or corporation) or state of incorporation or
formation.

2.4 No Set-Off. Customer’s obligation to pay for Products will be absolute,
unconditional and not subject to reduction, set-off, counterclaim or delay.

2.5 Billing Statements. Billing disputes must be brought promptly to the
attention of ABDC’s accounts receivable department and any claim against ABDC
will be barred unless commenced within twelve (12) months after receipt of the
first statement containing the amount in dispute or Customer will be deemed to
accept the accuracy of such statements and to waive its right to dispute the
amount.

2.6 Late Payment. All payments must be received in ABDC’s account during normal
business hours on or before the date due. Drivers and other ABDC employees
cannot accept cash. Price of Goods reflects a prompt payment discount. If
payment is not received by the due date, ABDC will invoice Customer such
unearned discount by recalculating Price of Goods, solely with respect to the
Products for which payment was not received or late, based on Cost * (or, if
greater, * more than the invoiced Price of Goods) effective as of the due date.
Thereafter, if payment is delinquent, ABDC may withhold any payments to Customer
and will assess a per-day late payment fee of the lower of * or the maximum rate
permitted by law on the outstanding balance until paid, beginning on the first
(1st) business day after such due date. *. Such rights are in addition to ABDC’s
other remedies and will not relieve Customer of its obligation to make prompt
payment in accordance with this Agreement.

2.7 Title And Risk Of Loss. All goods are F.O.B. Customer’s location, with
freight prepaid for normal delivery. Expedited delivery is extra. Title and risk
of loss pass upon delivery to Customer.

2.8 Extension Of Credit. Payment terms are an extension of credit based upon an
evaluation of Customer’s financial condition upon commencement of this Agreement
as reflected in written information from Customer. Customer and each Account
will abide by ABDC’s standard credit terms as amended from time to time by ABDC.
Customer will promptly notify ABDC in writing of any Claim that, with an
unfavorable result, would have a material adverse effect on Customer’s financial
condition or operation. Upon request, Customer will furnish ABDC complete annual
and quarterly financial statements and other evidence of its financial condition
necessary to establish, in ABDC’s opinion, Customer and each Account’s ability
to perform its obligations. If ABDC reasonably believes Customer or any
Account’s ability to make payments may be materially impaired, ABDC may from
time to time amend Customer’s payment terms, require past due amounts to be paid
and/or require posting of adequate security or such other documents as ABDC may
require. Pending receipt of requested items, ABDC may withhold delivery of
Products and providing Services; place Customer on a C.O.D. basis if ABDC has
not received payment when due after giving notice by 10:00 a.m. and giving
Customer until 2:00 p.m. the same day for ABDC to receive payment; and/or
require Customer to pay part or all of any past due amount as a condition to
continued service.

3. NO WARRANTIES

Customer acknowledges that ABDC is not the manufacturer of any Products and ABDC
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THOSE OF
MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE, FOR
PRODUCTS AND SERVICES. No oral or written information provided by ABDC, its
employees or other representatives will create any such warranty. In no event
will ABDC be liable for any special, incidental or consequential damages in
connection with or related to Products, hardware, Software, including ordering
software, or Services.

4. CONFIDENTIALITY

Each party and its employees or representatives (“Receiving Party”) will protect
all proprietary and confidential information (“Confidential Information”)
disclosed by the other (“Disclosing Party”) and not use or disclose it except in
connection with the Program or as otherwise agreed. Confidential Information
does not include information (i) available on a non-confidential basis,
(ii) known or able to be formulated by Receiving Party, or (iii) required to be
disclosed by law. Pricing and payment terms are confidential and may not be
shared with any third party. Customer will remove Exhibit “1” and Exhibit 7 if
it discloses this Agreement for any reason, including in the course of any due
diligence, and Customer will request confidential treatment in a Securities and
Exchange Commission filing.

5. TERMINATION OF AGREEMENT

5.1 Default. In addition to other available remedies, either party may
immediately terminate this Agreement “for cause” upon written notice to the
other party upon the other party’s:

(a)(i) Filing an application for or consenting to appointment of a trustee,
receiver or custodian of its assets; (ii) having an order for relief entered in
Bankruptcy Code proceedings; (iii) making a general assignment for the benefit
of creditors; (iv) having a trustee, receiver or custodian of its assets
appointed unless proceedings and the person appointed are dismissed within
thirty (30) days; (v) insolvency within the meaning of Uniform Commercial Code
Section 1-201 or failing generally to pay its debts as they become due within
the meaning of Bankruptcy Code Title 11, Section 303(h)(1) (11 U.S.C.
§303(h)(1)), as amended; or (vi) certification in writing of its inability to
pay its debts as they become due (and either party may periodically require the
other to certify its ability to pay its debts as they become due) (collectively,
“Bankruptcy”);

(b) Failure to pay any amount due and such failure continues five (5) days after
written notice; or

(c) Failure to perform any other material obligation of this Agreement or any
other agreement now or hereafter entered into between the parties and such
failure continues for thirty (30) days after it receives notice of such breach
from the non-breaching party; provided, however, if the other party has
commenced to cure such breach within such thirty (30) days, but is not
reasonably able to complete it within such thirty (30) days, such party will
have a reasonable time to complete its cure if it diligently pursues the cure
until completion. “For cause” does not include Customer’s receiving a more
favorable offer from an ABDC competitor.

5.2 Termination Upon PMC Change-in-Control. On and subject to the requirements
of Paragraph 9.3(b), in addition to other available remedies, ABDC may terminate
this Agreement upon a Change-in-Control of PMC to which ABDC does not provide
its prior written consent by providing PMC and its Assignee with * prior written
notice of not less than * days from the consummation of PMC’s Change-in-Control.

5.3 Survival Upon Termination. Within five (5) days after expiration or earlier
termination of this Agreement for any reason, all amounts owed by Customer will
be *. Obligations in Provisions Paragraphs 4, 5, 6 and 9 and any provision the
context of which shows the parties intended it to survive will remain in effect
after the Term.

 

 

10



--------------------------------------------------------------------------------

6. INDEMNIFICATION

Each party (“Indemnifying Party”) will indemnify and defend the other, its
employees and representatives (“Indemnified Party”) against all claims and
damages (including expenses and attorneys’ fees) (“Claim”) to the extent arising
out of Indemnifying Party’s obligations under this Agreement. Failure to give
prompt written notice of a Claim will not relieve Indemnifying Party of
liability except to the extent caused by such failure. Indemnifying Party will
defend a Claim with counsel reasonably satisfactory to Indemnified Party and
Indemnified Party will cooperate fully in such defense.

7. CUSTOMER’S INSURANCE

Customer will maintain sufficient insurance to cover all unpaid inventory in its
possession. Customer will maintain professional liability insurance with limits
of no less than * per incident and * aggregate.

8. SOFTWARE LICENSE

8.1 License. ABDC grants Customer a non-exclusive, nontransferable and revocable
license to use software and related documentation ABDC provides for use in the
Program (“Software”). Customer may not make, or allow others to make, copies
except one backup copy. Customer must include all proprietary notices in
permitted copies. Customer may not modify Software or create derivative works
and may not translate, reverse engineer, disassemble or decompile Software.

8.2 Limited Warranty. ABDC warrants that (i) Software will perform substantially
in accordance with its documentation if operated as directed; (ii) hardware
provided by ABDC and diskettes, CD-ROMs or other media on which the Software is
provided will be free from defects under normal use; and (iii) Software will not
infringe the rights of any third party. ABDC DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THOSE OF MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR PURPOSE, FOR HARDWARE AND SOFTWARE, AND ACCURACY OF ANY DATA. ALL
DATA IS PROVIDED “AS IS.” DUE TO THE NATURE OF SOFTWARE, HARDWARE AND DATA,
ERRORS AND INTERRUPTIONS MAY OCCUR AND CUSTOMER HAS ALL RISKS FOR QUALITY AND
PERFORMANCE. No oral or written information provided by ABDC, its employees or
other representatives will create any warranty.

8.3 Remedy. ABDC’s liability and Customer’s exclusive remedy for breach of
warranties in Paragraph 8.2 will be, at ABDC’s option, to (i) repair or replace
Software or hardware so it performs substantially in accordance with its
documentation and is non-infringing; (ii) advise Customer how to achieve
substantially the same functionality using different procedures, or
(iii) replace defective media that is returned.

9. MISCELLANEOUS

9.1 Force Majeure. If ABDC’s performance is prevented, delayed or otherwise
adversely affected by labor disputes, fire, terrorism, acts of God or any other
cause beyond its control, including unavailability of Products, transportation,
materials or fuel, delays by suppliers, loss of facilities, internet,
telecommunication or electrical system failures or interruptions, voluntary
foregoing a right in order to comply with or accommodate government orders or
requests, compliance with any law or any other cause beyond its control (“Force
Majeure”), (i) ABDC may reduce or eliminate Products without liability or
obligation during the Force Majeure period and (ii) to the extent ABDC reduces
or eliminates Products, Customer shall not be required to maintain ABDC as the
Primary Vendor of all requirements of Customer’s Facilities for Products during
the Force Majeure period. In addition, if Force Majeure affects ABDC’s cost of
operations and Customer elects to utilize ABDC as a vendor for Products to
Customer’s Facilities during the Force Majeure period (provided that Customer
shall not be required to maintain ABDC as a Primary Vendor to such extent), ABDC
may, at its discretion, add to the price of Products all of its increased costs,
including taxes, so long as Force Majeure affects such costs.

9.2 Assignment. (a) All covenants, promises and agreements in this Agreement
inure to the benefit of and are binding upon the successors and permitted
assigns of each party. In no event will an agreement between a successor to or
permitted assign of Customer and any third party negate or diminish in any way
such successor’s or assign’s obligations under this Agreement.

(b) Neither party may assign its rights or delegate its duties under this
Agreement, including by asset sale or upon a Change-in-Control, without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, it being understood that ABDC shall not be considered to
be acting unreasonably in the case of such a sale or Change-in-Control of PMC if
the requirements of Paragraph 9.2(c) are not satisfied or if the proposed
Assignee of PMC following such sale or Change-in-Control does not have
sufficient financial capability to satisfy the obligations of this Agreement,
applying reasonable industry credit standards. In the event that ABDC does not
consent to any assignment (or deemed assignment) or delegation occurring upon a
PMC Change-In-Control that nonetheless is consummated, the Agreement shall * to
permit the Assignee of PMC to transition to a different drug purchasing contract
without in any manner limiting ABDC’s remedies or rights against PMC or PMC’s
Assignee pursuant to the Agreement. Each party hereby consents to the other
party assigning part or all of its obligations to any affiliate; provided,
however, any assignment will not relieve a party of its performance obligations
under this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, in the event of
such an assignment, delegation or Change-in-Control by or of PMC, or a sale or
transfer of ownership or control of any Facility (subject to the Facility Sale
exception set forth below), PMC shall provide ABDC with prior written notice
thereof and shall cause the surviving entity, successor-in-interest or
transferee, as the case may be (the “Assignee”), to either (1) agree to be bound
by the terms of this Agreement from and after the date of such event or
(2) enter into a replacement agreement to this Agreement with ABDC on such terms
as are * acceptable to ABDC and the Assignee; provided, however, that in the
event of a PMC Change-in-Control, an Assignee consented to by ABDC will be
permitted to *: (x) if there is more than * remaining until the end of the then
current Term, the approved Assignee may * anniversary of the Change-in-Control
upon at least * prior written notice to ABDC; or (y) if there is less than *
remaining until the end of the then current Term, the approved Assignee may * in
accordance with Section 7.B. of this Agreement *. In addition, Customer may sell
a Facility, or multiple Facilities in one or more transactions (“Facility
Sale”), and only be required to provide ABDC written notice of such
transaction(s) (*), so long as the collective * of all such Facilities sold,
taking into account all prior Facility Sales, represents less than *. In the
event of a Facility Sale that is attributable towards the * threshold noted
above, unless otherwise agreed to by the parties, this Agreement shall terminate
with respect to any Facility which is the subject of the Facility Sale.

(d)With respect to PMC, “Change-in-Control” shall mean the occurrence of one or
more of the following:

(i) the acquisition by any person (or related group of persons), whether by
tender or exchange offer made directly to PMC’s stockholders, open market
purchases or any other transaction or series of transactions possessing
sufficient voting power in the aggregate to elect a majority of PMC’s board of
directors (“Board”);

(ii) a merger or consolidation in which PMC is not the surviving entity, except
for a transaction in which securities representing more than * percent (*%) of
the total combined voting power of the surviving entity are held by persons who
held common stock immediately prior to such merger or consolidation and those
members of the existing Board constitute * of the Board immediately after such
merger or consolidation;

(iii) any reverse merger in which PMC is the surviving entity but in which
either securities representing more than * percent (*%) of the total combined
voting power of PMC’s outstanding securities are transferred to holders
different from those who held such securities immediately prior to such merger
or those members of the existing Board do not constitute * of the Board
immediately after such merger; or

(iv) the sale, transfer or other disposition of all or substantially all of the
assets of PMC.

(e) With respect to PCA or Chem Rx or a Facility, “Change-in-Control” means the
sale or transfer of *% or more of the assets or voting equity of the respective
entity or Facility to a person not wholly owned by PMC or to an affiliate of PMC
of which PMC does not have at least a *% controlling interest.

(f) Each party acknowledges that money damages would not be a sufficient remedy
for any breach of restrictions under this Paragraph 9.2 and, if there is a
breach or threatened breach, the other party will be entitled to specific
performance and injunctive or other equitable relief in addition to any other
available remedies at law or in equity.

9.3 EEO Requirements. ABDC warrants it does not and will not discriminate
against any employee or applicant for employment because of race, creed, color,
national origin, religion, gender, sexual preference, veteran status,

 

11



--------------------------------------------------------------------------------

handicap or as otherwise may be prohibited by law and will meet affirmative
action obligations as are imposed by law.

9.4 Miscellaneous. The successful party in any legal action, including in a
Bankruptcy proceeding, may recover all costs, including reasonable attorneys’
fees. Pennsylvania law will govern this Agreement without reference to conflict
of laws provisions. Any waiver or delay in enforcing this Agreement will not
deprive a party of the right to act at another time or due to another breach.
All provisions are severable. In the event of a conflict between a prior
document between the parties and this Agreement, this Agreement will control.
This Agreement supersedes prior oral or written representations by the parties
that relate to its subject matter. Captions are intended for convenience of
reference only. The parties may not modify this Agreement, or its Exhibits,
other than by a subsequent writing signed by each party. This Agreement will be
interpreted as if written jointly by the parties. The parties are independent
contractors.

9.5 Excluded Providers. The Office of Inspector General (“OIG”) Special Advisory
Bulletin on the Effect of Exclusions on Participation in Federal Health Care
Programs clarifies OIG’s sanction authority to impose civil money penalties and
deny reimbursement under federal health care programs for products or services
provided by an excluded entity. Specifically, it provides that “items or
equipment sold by an excluded manufacturer or supplier used in the care or
treatment of beneficiaries and reimbursed, directly or indirectly, by a federal
health care program violate the OIG’s exclusion.” ABDC certifies that neither
it, nor any of its key personnel, are listed by a federal agency as being
debarred, excluded, or otherwise ineligible for federal program participation as
of the Effective Date and ABDC will immediately notify Customer in writing if
any of these events occurs.

9.6 HIPAA. This Agreement and certain data that may be exchanged under this
Agreement may be subject to (i) the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and ABDC may be a “business associate” of
Customer for purposes of HIPAA and the rules and regulations promulgated under
HIPAA and (ii) the Confidentiality of Medical Information Act (California Civil
Code Sections 56.10 et seq.) (the “Medical Information Act”). The parties will
amend this Agreement, if and to the extent required, to comply with HIPAA and
the Medical Information Act, including provisions relating to written contracts
among business associates.

 

12



--------------------------------------------------------------------------------

EXHIBIT 4 TO

AMENDED AND RESTATED PRIME VENDOR AGREEMENT

ABDC’S * RETURNS POLICY

ABDC will comply with the Prescription Drug Marketing Act of 1987, as well as
all state PDMA regulations, with regard to Customer’s return of prescription
drugs. Credit for a returned Product will not exceed Customer’s original
acquisition price.

Returnable Product

1. Product originally purchased from ABDC and returned in saleable condition
within * of invoice date will be credited at * of Customer’s original
acquisition price. Saleable Products are those that ABDC reasonably determines
can be resold back into the marketplace in the normal course of business and
must (i) be in original condition with no defects or adulteration in packaging;
(ii) be unopened with seals intact; (iii) have at least * (current month plus *)
dating remaining before expiration; (iv) have been stored and transported under
proper conditions while in custody of Customer; and (v) have been sold by ABDC
to Customer in the ordinary course (e.g., not in a special sale or subject to
conditions that restrict returns).

2. Product originally purchased from ABDC and returned in saleable condition
beyond * of the date of the invoice provided will be credited at * of Customer’s
*.

3. Product originally purchased from ABDC and returned in non-saleable condition
but that is accepted for return by the manufacturer will be credited at * of the
estimated value received from the manufacturer, less *.

4. Products that was damaged prior to its delivery by ABDC to Customer and for
which damage was promptly reported to ABDC will be credited at * of Customer’s
original acquisition price.

5. Products originally purchased from ABDC and recalled by any governmental
authority or by the manufacturer of such products will be credited at * of the
applicable manufacturer credit.

Non-Refundable Product

The following Product will not be accepted for credit:

1. Class II and Class IIN controlled substances;

2. Open packages, partial bottles, broken seals, or any other product not
returned in unopened original packaging, except for manufacturing recalls and
products damaged prior to delivery to Customer;

3. Products whose manufacturer requires direct or third-party return, except in
the case of Product mis-shipments or mis-orders if reported within 5 business
days of receipt;

4. Products sold as non-returnable by the manufacturer or ABDC, including any
Product subject to a Florida or other pedigree.

Schedule Item Returns

Return of scheduled items (other than Schedule II and IIN) must be pre-approved
by ABDC’s distribution center. Scheduled drug returns must be packed separately
from other returns and proper procedures must be followed to ensure compliance
with current law, including CFR Part 21. Schedule items returned in violation of
this policy will receive no credit.

Hazardous Substances Returns

Return of hazardous substances must be pre-approved by ABDC’s distribution
center. Hazardous substance returns must be clearly marked and packed separately
from other returns. Hazardous substances returned in violation of this policy
will receive no credit.

Temperature Control Returns

Items requiring temperature control during shipment must be called in to
customer service/returned goods department for return authorization.

Electronic Credit & Return Requests

Returns are typically processed within * of ABDC’s receipt of return request.
Credit and return requests should be entered electronically to assure proper and
prompt credit. Echo credit entry should be used for ordering errors, defectives,
outdated, and overstocked items. Requests for credits involving billing errors,
damaged in shipment, shortages, and filling errors must be phoned into the ABDC
customer service/returned goods department at ABDC’s distribution center serving
Customer’s Facility.

PDMA Certification

To receive credit, a signed and dated PDMA return certification must accompany
all prescription drug returns. A sample return certification follows:

 

13



--------------------------------------------------------------------------------

I certify that the pharmaceutical products being returned are saleable and have
been stored and maintained while in our possession in accordance with the
manufacturer’s temperature and storage requirements listed on the packaging and
in accordance with the requirements listed in the current edition of USP/NF. I
further certify that this product has not been transferred to this facility from
another location and that I am able to certify as to the product’s proper
storage and condition.

NOTE: This Policy is subject to change from time to time, in ABDC’s sole
discretion, and such changes will be effective * after notice is provided to
Customer. Any such changes by ABDC that are applicable to Customer will be
non-discriminatory, generally applicable to ABDC’s customers, and consistent
with the terms of this Agreement.

 

14



--------------------------------------------------------------------------------

EXHIBIT 5 TO

AMENDED AND RESTATED PRIME VENDOR AGREEMENT

DEFINITIONS

ABDC Special Price Products means *.

AMP means average manufacturer price, as defined by applicable law and the
Department of Health and Human Services.

Branded Rx means prescription pharmaceutical products that are manufactured by
an exclusive source and are patent protected.

Contract Product means a Product encompassed by a pricing agreement between
Customer, or Customer’s GPO, and the applicable manufacturer of such Product.

Contract Year means each 12-month period commencing on the Effective Date and
the annual anniversary of the Effective Date.

Cost means *.

CSOS means the DEA’s controlled substance ordering system.

Customer has the meaning ascribed to that term in the Agreement preamble.

DEA means the United States Drug Enforcement Agency.

DME means home healthcare/durable medical equipment items.

EFT means Electronic Funds Transfer.

Emergency Order means an unscheduled delivery of Rx (only) in response to a
possible loss of life or other critical care situation.

Facility means (a) each of Customer’s LTCPs as of the Effective Date, and
(b) any other LTCP pharmacy in the United States that, during the Term and
subject to ABDC’s credit approval and policies (i) Customer acquires (directly
or through a commonly controlled, owned or managed affiliate or subsidiary);
(ii) Customer controls, directly or indirectly; or (iii) Customer or any other
Facility (as denoted above) operates or manages, provided, however, that any
newly acquired pharmacy with an existing agreement with another distributor will
become a Facility under this Agreement upon the earlier of expiration of such
existing agreement or the date Customer (or such affiliate or subsidiary) may
terminate such agreement according to its terms, with or without cause, without
breaching it or paying a termination penalty. For the avoidance of doubt, a
Facility excludes any pharmacy under Customer’s control that serves as a
hospital pharmacy.

GCN means generic chemical number and is a number assigned by First Data Bank.

Generic Rx means generic prescription pharmaceutical products that are
equivalent to Brand Rx.

GPO means a Group Purchasing Organization.

HBC means health and beauty care items.

Injectable means Rx that is administered intravenously or by injection,
including vials, ampoules, pre-filled syringes, mini-bags and small and large
volume IV fluids, kits and carpuject.

LTCP means long term care pharmacy.

 

15



--------------------------------------------------------------------------------

Net Purchase(s) means Customer’s total purchases, less returns, credits,
rebates, late payment fees and similar items.

OTC means over-the-counter pharmaceuticals (non-prescription).

Outsourcing Fee has the meaning *.

Price of Goods means *.

Primary Vendor means Customer purchases from ABDC no less than * of all Brand Rx
that Customer purchases from any source, including, without limitation, Products
purchased from ABDC pursuant to Customer’s direct contracts with pharmaceutical
manufacturers that are administered by ABDC pursuant to Paragraph 1(E) of
Exhibit 1.

Products mean Rx (Branded Rx and Generic Rx), OTC and nutritional, HBC and DME
items.

Program means the overall arrangement encompassed by this Agreement pursuant to
which ABDC will provide Products and Services to Customer.

PRxO Contract Cost means *.

PRxO Generics means Generic Rx available under the PRxO Generics Purchase
Program.

PRxO Generics Purchase Program means ABDC’s proprietary Generic Rx formulary
purchase program *.

* mean the *.

Rx means Branded Rx and Generic Rx.

Services mean, collectively, the services provided by ABDC to Customer pursuant
to this Agreement in connection with ABDC’s distribution of Products to
Customer.

 

16



--------------------------------------------------------------------------------

Exhibit 6

Form of Compliance Certificate

[Date]

Robert Mauch

Senior Vice President, Alternate Care Sales

AmerisourceBergen Drug Corporation (“ABDC”)

1300 Morris Drive

Chesterbrook, PA 19087

Dear Mr. Mauch:

In accordance with Section 1(B) and Section 2(B) of the Amended and Restated
Prime Vendor Agreement for Long Term Care Pharmacies (the “Agreement”) dated
January 1, 2011, between PharMerica Corporation and certain of its affiliates
(“PharMerica”) and ABDC, I hereby attest that PharMerica has purchased from ABDC
(i) at least 98% of all Branded Rx and (ii) no less than 95% of its
non-Injectable Generic Rx during the calendar year that ended December 31,
            , and that PharMerica complied with the provisions of Section 1 and
Section 2 of said year.

Sincerely,

 

PharMerica Corporation  

By:                                          

Name:                                     

Title:                                       

 

 

17



--------------------------------------------------------------------------------

[Date]

PharMerica Corporation

1901 Campus Place

Louisville, KY 40299

Dear                     :

In accordance with Paragraph 2(B) of Exhibit 1 of the Amended and Restated Prime
Vendor Agreement for Long Term Care Pharmacies (the “Agreement”) dated
January 1, 2011, between PharMerica Corporation and certain of its affiliates
and AmerisourceBergen Drug Corporation (“ABDC”), I hereby attest that ABDC
passed through to PharMerica its prorate share of PRxO Rebates in accordance
with the terms of the Agreement.

Sincerely,

 

AmerisourceBergen Drug Corporation

 

By:                                                                  
                         

Name:                                                                          
           

Title:                                                                  
                      

 

18



--------------------------------------------------------------------------------

EXHIBIT 7 TO

AMENDED AND RESTATED PRIME VENDOR AGREEMENT

*

*

 

19